Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) and further in view of Joshi et al (“Joshi,” US 20120159468). 

Regarding claim 1, Bhupati discloses a computer-implemented method comprising:
generating at least one application update package pertaining to at least one cloud native application; (Bhupati, [0049], [0104], [0026] describes generating at least one application update package pertaining to at least one cloud native application; also see [0026]-[0027], [0037])
outputting, to at least one user device via one or more user-connection gateways, (Bhupati, [0031], [0116], Figures 14-16 describe outputting, to at least one user device via one or more user-connection gateways)
a request for automated remote action on at least one application within a user environment associated with the at least one user device, wherein the remote action relates to the at least one application update package; (Bhupati, [0083], [0029] and [0049] describes outputting, to at least one user device via one or more user-connection gateways as shown in interfaces in Figures 4-16, a request is made by selecting specific information for automated remote action on at least one application within administrator environment [user environment] associated with the at least one user device, wherein the remote action relates to the at least one application update package)
processing, via the one or more user-connection gateways, a response from the at least one user device approving the request for automated remote action; (Bhupati, [0083], [0029] and [0049] describes processing, via the one or more user-connection gateways, a response from the at least one the administrator [user device] approving the request for automated remote action by selecting certain options for updating software as shown in Figures 4-16)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory, (Bhupati, 1900, 1930, FIG 19 describes wherein the method is performed by at least one processing device comprising a processor coupled to a memory)
Bhupati fails to explicitly disclose generating at least one manifest file comprising identifying information for the at least one application update package and metadata pertaining to implementing at least a portion of the at least one application update package; outputting the at least one manifest file to the user environment associated with the at least one user device; and initiating, in accordance with the at least one manifest file, automated implementation of the at least one application update package to the at least one application within the user environment. 
However, in an analogous art, Joshi discloses generating at least one manifest file comprising identifying information for the at least one application update package and metadata pertaining to implementing at least a portion of the at least one application update package; (Joshi, [0002], [0011]-[0012], describes generating at least one manifest file comprising identifying information for the at least one application update package and data parameters [metadata] pertaining to implementing at least a portion of the at least one application update package)
outputting the at least one manifest file to the user environment associated with the at least one user device; (Joshi, [0002], [0011]-[0012], describes outputting the at least one manifest file to the user environment associated with the at least one user device; also see [0047], [0044])
and initiating, in accordance with the at least one manifest file, automated implementation of the at least one application update package to the at least one application within the user environment; (Joshi, [0002], [0027], describes and initiating, in accordance with the at least one manifest file, automated implementation of the at least one application update package to the at least one application within the user environment)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the method/system of Bhupati to include generating at least one manifest file comprising identifying information for the at least one application update package and metadata pertaining to implementing at least a portion of the at least one application update package; outputting the at least one manifest file to the user environment associated with the at least one user device; and initiating, in accordance with the at least one manifest file, automated implementation of the at least one application update package to the at least one application within the user environment. One would have been motivated to provide continuous publication of applications to remote computing devices (Joshi, [0011]). 

Regarding claim 2, Bhupati and Joshi disclose the computer-implemented method of claim1. 
Bhupati further discloses further comprising: obtaining, from the user environment, one or more of telemetry data and configuration information, (Bhupati, [0104], [0003], [0069]-[0081], describes obtaining from the user computing environment, one or more of telemetry data and configuration information)

Regarding claim 3, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati further discloses further comprising: determining, for inclusion in the at least one application update package (Bhupati, [0049] describes determining for inclusion in the at least one application update package)
 and based at least in part on the obtained telemetry data (Bhupati, [0025], [0042], [0047] describes and based at least in part on the obtained telemetry data)
and/or obtained configuration information, (Bhupati, [0069], 550, FIG 5; [0049] describes and obtained configuration information)
at least one of one or more cloud native application patches (Bhupati, [0026], [0027] describes at least one of one or more cloud native application patches)
and one or more cloud native application updates, (Bhupati, [0026]-[0027] describes one or more cloud native application updates)


Regarding claim 10, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati further discloses wherein the one or more user-connection gateways comprise one or more virtual multi-way connections between at least one remote user device and at least one enterprise backend, (Bhupati, [0111], [0031], [0025]-[0028], describe wherein the one or more user-connection gateways comprise one or more virtual multi-way connections between at least one remote user device and at least one enterprise backend)

Regarding claim 12, claim 12 is directed to a non-transitory processor-readable storage medium. Claim 12 is similar in scope to claim 1 and therefore rejected under similar rationale. 

Regarding claim 13, claim 13 is directed to the non-transitory processor-readable storage medium of claim 12. Claim 13 is similar in scope to claim 2 and therefore rejected under similar rationale. 

Regarding claim 14, claim 14 is directed to the non-transitory processor-readable storage medium of claim 13. Claim 14 is similar in scope to claim 3 and therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is directed to an apparatus. 
Claim 17 is similar in scope to claim 1 and therefore rejected under similar rationale. 

Regarding claim 18, claim 18 is directed to the apparatus of claim 17.  
Claim 18 is similar in scope to claim 2 and therefore rejected under similar rationale. 

Regarding claim 19, claim 19 is directed to the apparatus of claim 18.  
Claim 19 is similar in scope to claim 3 and therefore rejected under similar rationale. 


Claims 4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) in view of Joshi et al (“Joshi,” US 20120159468) and further in view of Barton et al (“Barton,” US 20170054760). 

Regarding claim 4, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati and Joshi fail to explicitly disclose further comprising: outputting, to the at least one user device, at least one unique access key and one or more credentials for use in establishing connectivity via the one or more user-connection gateways. 
However, in an analogous art, Barton discloses further comprising: outputting, to the at least one user device, at least one unique access key and one or more credentials for use in establishing connectivity via the one or more user-connection gateways, (Barton, FIG 4 shows the client must logon to the gateway server; [0311], [0322], [0344], [0398] describes further comprising: outputting, to the at least one user device, at least one unique access key and one or more credentials for use in establishing connectivity via the one or more user-connection gateways)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton with the method/system of Bhupati and Joshi to include further comprising: outputting, to the at least one user device, at least one unique access key and one or more credentials for use in establishing connectivity via the one or more user-connection gateways.  One would have been motivated to provide control over managed applications executing on mobile computing devices (Barton, [0003]). 

Regarding claim 15, claim 15 is directed to the non-transitory processor-readable storage medium of claim 12. Claim 15 is similar in scope to claim 4 and therefore rejected under similar rationale. 

Regarding claim 20, claim 20 is directed to the apparatus of claim 17.  Claim 20 is similar in scope to claim 4 and therefore rejected under similar rationale. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) in view of Joshi et al (“Joshi,” US 20120159468) and further in view of Tang et al ("Tang," CN110222517A, see Google Translation). 

Regarding claim 5, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati and Joshi fail to explicitly disclose further comprising: caching one or more container images related to one or more cloud native application updates common across one or more applications implemented within the user environment. 
However, in an analogous art, Tang discloses further comprising: caching one or more container images related to one or more cloud native application updates common across one or more applications implemented within the user environment, (Tang, Page 5, Lines 40-46 describes further comprising: caching one or more container images related to one or more cloud native application updates common across one or more applications implemented within the user environment)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the method/system of Bhupati and Joshi to include further comprising: caching one or more container images related to one or more cloud native application updates common across one or more applications implemented within the user environment.  One would have been motivated to provide software distribution by providing a cloud software management method and system (Tang,  Page 3, Lines 11-22). 

Regarding claim 16, claim 16 is directed to the non-transitory processor-readable storage medium of claim 12. Claim 16 is similar in scope to claim 5 and therefore rejected under similar rationale. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) in view of Joshi et al (“Joshi,” US 20120159468) and further in view of Lerner et al ("Lerner," US 20190258782). 

Regarding claim 6, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati and Joshi fail to explicitly disclose wherein generating the at least one application update package comprises validating each container image related to a cloud native application update by scanning each container image for one or more security vulnerabilities. 
However, in an analogous art, Lerner discloses wherein generating the at least one application update package comprises validating each container image related to a cloud native application update by scanning each container image for one or more security vulnerabilities, (Lerner, [0119], [0172], [0058], disclose wherein generating the at least one application update package comprises validating each container image related to a cloud native application update by scanning each container image for one or more security vulnerabilities)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lerner with the method/system of Bhupati and Joshi to include wherein generating the at least one application update package comprises validating each container image related to a cloud native application update by scanning each container image for one or more security vulnerabilities. One would have been motivated to provide a method and system for scanning container images for vulnerabilities (Lerner, [0058]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) in view of Joshi et al (“Joshi,” US 20120159468) and further in view of LaTurner et al ("LaTurner," US 20150007094). 

Regarding claim 7, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati and Joshi fail to explicitly disclose wherein the metadata associated with one application update package comprise metadata in a JavaScript object notification format. 
However, in an analogous art, LaTurner discloses wherein the metadata associated with one application update package comprise metadata in a JavaScript object notification format, (LaTurner, [0027], describes metadata in a JavaScript object notification format)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LaTurner with the method/system of Bhupati and Joshi to include wherein the metadata associated with one application update package comprise metadata in a JavaScript object notification format. One would have been motivated to define one or more characteristics of data fields in a computer application (LaTurner, [0001]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) in view of Joshi et al (“Joshi,” US 20120159468) and further in view of Levin et al ("Levin," US 20200213357). 

Regarding claim 8, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati and Joshi fail to explicitly disclose wherein the identifying information for the at least one application update package comprises one or more of a software unique identifier for each of the at least one cloud native application, a service tag for each of the at least one cloud native application, a serial number for each of the at least one cloud native application, and install base information for each of the at least one cloud native application. 
However, in an analogous art, Levin discloses wherein the identifying information for the at least one application update package comprises one or more of a software unique identifier for each of the at least one cloud native application, (Levin, [0016], [0033], [0035] describes one or more of a software unique identifier for each of the at least one cloud native application)
a service tag for each of the at least one cloud native application, a serial number for each of the at least one cloud native application, and install base information for each of the at least one cloud native application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levin with the method/system of Bhupati and Joshi to include wherein the identifying information for the at least one application update package comprises one or more of a software unique identifier for each of the at least one cloud native application, a service tag for each of the at least one cloud native application, a serial number for each of the at least one cloud native application, and install base information for each of the at least one cloud native application. One would have been motivated to provide cyber security in cloud native environments (Levin, [0002]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) in view of Joshi et al (“Joshi,” US 20120159468) and further in view of Luna et al ("Luna," US 20120110173). 

Regarding claim 9, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati and Joshi fail to explicitly disclose wherein the request for remote action comprise a keepalive message associated with determining that a connection with the at least one user device is functional. 
However, in an analogous art, Luna discloses wherein the request for remote action comprise a keepalive message associated with determining that a connection with the at least one user device is functional, (Luna, [0059], [0284], describe a keepalive message associated with determining that a connection with the at least one user device is functional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luna with the method/system of Bhupati and Joshi to include wherein the request for remote action comprise a keepalive message associated with determining that a connection with the at least one user device is functional.. One would have been motivated to provide distributed management of keep-alive message signaling for mobile network resource conservation and optimization (Luna, [0059])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhupati et al (“Bhupati,” US 20200379744) in view of Joshi et al (“Joshi,” US 20120159468) and further in view of Shivashankara et al (“Shivashankara,” US 20200379746). 

Regarding claim 11, Bhupati and Joshi disclose the computer-implemented method of claim 1. 
Bhupati and Joshi fail to explicitly disclose wherein initiating automated implementation of the at least one application update package comprises initiating automated implementation of one or more of at least one artificial intelligence-machine learning model, at least one virtual application, and at least one container application.  
However, in an analogous art, Shivashankara discloses wherein initiating automated implementation of the at least one application update package comprises initiating automated implementation of one or more of at least one artificial intelligence-machine learning model, at least one virtual application, and at least one container application, (Shivashankara, [0006], [0033], [0009] & [0012] describe wherein initiating automated implementation of the at least one application update package comprises initiating automated implementation at least one container application)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shivashankara with the method/system of Bhupati and Joshi to include wherein initiating automated implementation of the at least one application update package comprises initiating automated implementation of one or more of at least one artificial intelligence-machine learning model, at least one virtual application, and at least one container application.  One would have been motivated to provide a method and system for updating application code (Shivashankara, [0006], [0033], [0009] & [0012])
                                                                                                                                                                           
Conclusion
                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439